Citation Nr: 0502963	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  03-29 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for disability due to 
service-connected tinnitus, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from November 1968 to November 
1972.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied an evaluation in excess 
of 10 percent for tinnitus.  The veteran timely disagreed 
with that denial in May 2003.  Following issuance of a 
statement of the case (SOC) in September 2003, the veteran's 
timely substantive appeal was received later that same month, 
in September 2003.  


FINDING OF FACT

The veteran is in receipt of a 10 percent evaluation for 
tinnitus, the maximum schedular evaluation assignable by law.  


CONCLUSION OF LAW

Separate 10 percent ratings for tinnitus in each ear are not 
authorized.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2004); VAOPGCPREC 2-2004; 
VAOPGCPREC 5-2004; VAOPGCPREC 2-2003; 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran, who was awarded service connection for tinnitus 
by a rating decision prepared in May 1997 and issued in June 
1997, now argues that the regulations governing disability 
evaluations for tinnitus allow a 10 percent schedular 
evaluation for each ear.  The veteran contends that he is, 
accordingly, entitled to a separate, compensable, 10 percent 
schedular evaluation for tinnitus in the right ear and a 
separate, compensable, 10 percent schedular evaluation for 
tinnitus in the left ear.  

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), was signed into law in November 2000.  On 
August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which in any event 
are not applicable in the instant case, the final regulations 
are effective November 9, 2000, and "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

However, the issue currently before the Board is entitlement 
to separate disability ratings for each ear for the veteran's 
service-connected tinnitus.  A recent VA General Counsel 
opinion has concluded that the notice provisions of 
38 U.S.C.A. § 5103(a) do not apply to such claims, since 
there is no legal basis for separate disability evaluations 
for each ear for tinnitus.  See VAOPGCPREC 2-2004 (VA is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim for separate disability 
ratings for each ear for service-connected tinnitus because 
there is no information or evidence that could substantiate 
the claim, as entitlement to separate ratings is barred by 
current Diagnostic Code 6260 and by the previous versions of 
Diagnostic Code 6260 as interpreted by a prior precedent 
opinion of the General Counsel (see VAOPGCPREC 2-2003)).  See 
also VAOPGCPREC 5-2004.  Accordingly, no further discussion 
of VA's actions and development conducted to comply with the 
VCAA is required.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  

In the present case, there is no reasonable possibility that 
any assistance from VA would aid the veteran in 
substantiating his claim because, as will be explained 
further below, current law prohibits the assignment of 
separate ratings for each ear for tinnitus.  Accordingly, the 
Board finds that VA is not required to assist the veteran in 
the development of this claim.  See also, Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (in cases where the law is 
dispositive of the claim, the claim should be denied due to a 
lack of entitlement under the law).  

Claim for evaluation in excess of 10 percent for bilateral 
tinnitus

The veteran was awarded service connection for tinnitus by a 
rating decision issued in June 1997, following VA examination 
conducted in March 1997.  The examiner stated that there was 
a tinnitus match at 8 decibels at 8000 Hertz bilaterally, and 
stated that the veteran's tinnitus was bilateral.  A 10 
percent evaluation was assigned for disability due to the 
service-connected tinnitus.  The veteran now contends that he 
is entitled to a 10 percent schedular evaluation for tinnitus 
in the right ear and a 10 percent schedular evaluation for 
tinnitus in the left ear.   

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 2002), 38 C.F.R. Part 
4 (2004).  The percentage ratings represent, as far as can 
practicably be determined, the average impairment in earning 
capacity resulting from service-connected disability.  
38 C.F.R. § 4.1 (2004).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The veteran's tinnitus has initially been evaluated as 10 
percent disabling pursuant to 38 C.F.R. § 4.87, Diagnostic 
Code (DC) 6260.  At the time the veteran filed his claim, in 
March 2003, DC 6260 provided a maximum 10 percent rating for 
recurrent tinnitus.  A note following that Diagnostic Code 
stated that a separate evaluation for tinnitus could be 
combined with an evaluation under DCs 6100, 6200, 6204, or 
another diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.  38 C.F.R. 
§ 4.87, DC 6260 (2002).  

Subsequently, 38 C.F.R. § 4.87, DC 6260 was amended, 
effective June 13, 2003.  The new version of DC 6260 still 
allows for a maximum 10 percent rating for recurrent 
tinnitus.  However, the notes following the diagnostic code 
now include the following:  Only a single evaluation is to be 
assigned for recurrent tinnitus, whether the sound is 
perceived in one ear, both ears, or in the head; objective 
tinnitus (in which the sound is audible to other people and 
has a definable cause that may or may not be pathologic) is 
not to be evaluated under DC 6260, but rather is to be 
evaluated as part of any underlying condition causing it.  
See 38 C.F.R. § 4.87, Diagnostic Code 6260 (effective from 
June 13, 2003).  

The veteran argues that he is entitled to separate 10 percent 
ratings for each ear because his tinnitus is bilateral in 
nature.  He asserts that 38 C.F.R. § 4.25 requires rating his 
tinnitus separately for each ear, as that provision provides, 
in pertinent part, that "[e]xcept as otherwise provided in 
this schedule, the disabilities arising from a single disease 
entity, e.g., arthritis, multiple sclerosis, cerebrovascular 
accidents, etc., are to be rated separately[,] as are all 
other disabling conditions, if any."  See 38 C.F.R. 
§ 4.25(b) (2004).  

The Board first notes that it has been VA's policy for a 
number of years that where tinnitus is to be rated as a 
disability in its own right, only one 10 percent rating is 
assignable for the tinnitus, whether the sound is perceived 
in one ear, both ears, or in the head.  See 67 Fed. Reg. 
59,033 (2002); 68 Fed. Reg. 25,822-23 (2003).  Moreover, 
effective June 13, 2003, the notes accompanying 38 C.F.R. § 
4.87, DC 6260 now specifically require the assignment of a 
single evaluation, even for bilateral tinnitus.  While the 
veteran contends that 38 C.F.R. § 4.25(b) nevertheless 
authorizes the assignment of separate compensable evaluations 
for bilateral tinnitus, VA's Secretary specifically rejected 
this argument in codifying the policy of assigning only a 
single evaluation for bilateral tinnitus.  See 68 Fed. Reg. 
25,822-23 (2003) (". . . to rate each ear separately would 
be a violation of the principle of 38 C.F.R. § 4.25(b) that a 
'single disease entity' is to be given a single rating").

The Board also points out that on May 22, 2003, VA's Office 
of General Counsel issued a precedent opinion holding that 
separate ratings for tinnitus for each ear may not be 
assigned under Diagnostic Code 6260 or any other diagnostic 
code.  As discussed in the General Counsel opinion, 
subjective tinnitus, which is what the veteran has been 
diagnosed with, is defined as the perception of sound in the 
absence of an external stimulus, and appears to arise from 
the brain, not the ears.  

Therefore, the undifferentiated nature of the source of the 
noise, i.e., the brain, is the primary basis for VA's 
practice of rating tinnitus as a single disease entity.  See 
VAOPGCPREC 2-2003.  Accordingly, for the purpose of rating 
tinnitus, the perception of sound in one or both ears is 
irrelevant and the assignment of separate ratings based on 
each ear is impermissible, even under the old version of the 
rating criteria.  See VAOPGCPREC 2-2003.  

Diagnostic Code 6260, under which the veteran's tinnitus is 
currently rated, now specifically provides, consistent with 
prior VA policy, that only a single 10 percent evaluation is 
assignable for bilateral tinnitus, and in codifying that 
policy VA's Secretary has indicated that 38 C.F.R. § 4.25(b) 
does not allow for the assignment of separate evaluations for 
bilateral tinnitus.  More importantly, VA's Office of General 
Counsel has specifically held that separate ratings for 
tinnitus for each ear may not be assigned under any 
diagnostic code.  The Board is bound in its decisions by the 
precedent opinions of VA's General Counsel.  See 38 U.S.C.A. 
§ 7105(c) (West 2002).  

The Board notes that the veteran argues that he is entitled 
to a schedular 10 percent evaluation for each ear for 
tinnitus.  The record does not suggest that the veteran seeks 
an evaluation in excess of 10 percent for tinnitus on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1).  The 
record does not reflect that the veteran has raised a claim 
under an extraschedular basis, and the evidence of record 
does not include any evidence that the veteran's tinnitus has 
resulted in a disability picture that is unusual or 
exceptional in nature.  Therefore, the Board is not required 
to address whether the veteran is entitled to an evaluation 
in excess of 10 percent for tinnitus on an extraschedular 
basis, and has no jurisdiction to address the issue in the 
first instance.  See 38 C.F.R. § 3.321(b)(1); Floyd v. Brown, 
9 Vet. App. 88, 95 (1996).

In conclusion, 10 percent is the maximum rating available for 
tinnitus, regardless of whether the manifestations of 
tinnitus are unilateral or bilateral.  There is no legal 
basis for a schedular entitlement to an evaluation in excess 
of 10 percent for tinnitus; hence, the doctrine of reasonable 
doubt as provided in 38 U.S.C.A. § 5107(b) is not applicable.  
Sabonis, supra.  Accordingly, the claim for separate 10 
percent ratings for tinnitus in each ear must be denied.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
tinnitus, to include entitlement to a separate, compensable 
10 percent evaluation for tinnitus in each ear, is denied.




	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


